TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00316-CV



               In re Don Bonifay, Individually and d/b/a Bonifay & Associates


                     ORIGINAL PROCEEDING FROM BLANCO COUNTY



                             MEMORANDUM OPINION


               Relator Don Bonifay, individually and d/b/a Bonifay & Associates, filed his petition

for writ of mandamus, asking the Court to direct the trial court to vacate its order denying his motion

to transfer venue. See Tex. R. App. P. 52.1. Having reviewed the petition, the record, the response,

and the reply, we deny the petition for writ of mandamus and lift the stay of the underlying

proceedings. See id. R. 52.8(a).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: September 14, 2016